Citation Nr: 1110288	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  10-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in June 2009 by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied, in pertinent part, service connection for bilateral hearing loss and tinnitus.

In November 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Hearing loss was not demonstrated in service or within a year after separation from service, and has not been shown to be related to an event, injury or disease in service.

3.  Tinnitus is not shown to be related to military service.


CONCLUSIONS OF LAW

1.  A hearing disability was not incurred in or aggravated by active military service, nor may service incurrence of sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for service connection for hearing loss and tinnitus were received in April 2009.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in April 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  In addition, this letter notified him of how VA determines the disability rating and effective dates when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, the claims were reviewed and a supplemental statement of the case was issued in September 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, Social Security Administration disability claim records, and post-service private and VA treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination in June 2009 to assess the nature and etiology of his hearing loss and tinnitus. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system (sensorineural hearing loss), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 (2010).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

The Veteran contends he is entitled to service connection for hearing loss and tinnitus incurred as a result of noise exposure during active service.

The Veteran's service personnel records reflect that during service, his military occupational specialty was aviation mechanic (35K20), an occupation where hazardous noise exposure is highly probable.  For purposes of this decision, hazardous noise exposure in service is conceded.

The Veteran's service treatment records, including November 1972 separation examination and medical history reports, reflect no complaints, findings, or diagnosis of hearing loss or tinnitus.  The separation physical examination report included an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
--
0
LEFT
30
20
10
--
10


In his April 2009 claim for benefits, the Veteran asserted he was exposed to in-service noise from helicopter engines, rocket fire, M50s, M60s, and M16s. 

In an April 2009 VA progress note, the Veteran requested an audiological appointment for a hearing test due to ringing in his ears and partial hearing loss. 

During a June 2009 VA audio examination, the Veteran reported he served two years active duty in the Army.  He stated he was an avionics mechanic and was exposed to noise from aircraft engines, as well as noise from small weapons, generators, and tactile vehicles.  He reported he is self-employed as a building maintenance worker and denied a history of non-military noise exposure.  The Veteran reported a 30 year history of bilateral tinnitus.  

During the audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
30
35
50
60
43.75
LEFT
30
30
35
50
65
45

The Maryland CNC speech recognition score was 84 percent in both ears.

Audiologic testing found normal to moderately severe sensorineural hearing loss in the right ear.  Testing also found mild to moderately severe sensorineural hearing loss of the left ear.  The examiner noted that tinnitus was as likely as not a symptom associated with the hearing loss.  The examiner opined, after reviewing the Veteran's records, that the Veteran's hearing loss and tinnitus was less likely than not caused by or a result of military noise exposure because the separation physical examination performed in November 1972 showed hearing within normal limits for VA rating purposes.  Furthermore, his pure-tone threshold in the left ear at 500 Hz was 30 dB, however, noise induced hearing loss would not be expected to manifest at this frequency alone.  

The Veteran also submitted private audiological test results dated in June 2009 and August 2010.  While the tests were not interpreted, they make no reference to in-service noise exposure, which is the central issue in this case.

In a letter dated in July 2009, L. K., AuD, indicated that the Veteran was seen in her office for audiological testing in June 2009 at which time the results revealed a moderate sensorineural hearing loss for speech bilaterally with very good word discrimination ability in each ear at elevated presentation levels.  He also complained of excessive subjective tinnitus.  

Social Security Administration (SSA) disability records indicate the Veteran was denied SSA disability due to financial reasons. 

During a November 2010 Board hearing, the Veteran testified that while in the military he served as a helicopter radio repairman in Korea.  He stated his private provider told him his hearing loss had its onset in the military.  He further asserted that with covert helicopters, and 50 and 60 caliber machineguns, M-16s, and .45 automatics he was never offered any hearing protection whatsoever.  The Veteran stated that after service he worked a desk job, worked with computers, and did maintenance at a hotel involving plumbing and carpet work.  He also testified he had tinnitus since service.  

In this case, in-service hazardous noise exposure has been conceded, and acknowledged by the VA audiologist in June 2009.  The Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's bilateral hearing loss and tinnitus were incurred as a result of noise exposure during service weighs against the claims.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Veteran's written statements, testimony, and comments made during the VA examination reveal that he reports experiencing a loss of hearing and a ringing in his ears, which he attributes to service.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report experiencing certain symptoms, such as hearing loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.

Medical evidence in the claims file is limited to service treatment records, two private audiological test reports, a letter from a private audiologist, and the June 2009 VA examination.  The private treatment records and letter by a private audiologist submitted by the Veteran do not offer an opinion on etiology of the Veteran's hearing loss or tinnitus.  The June 2009 VA examination showed that the Veteran met the requirements for hearing loss for VA purposes.  However, the examiner opined that the Veteran's hearing loss and tinnitus were not attributable to service as his hearing at discharge was within normal limits.  While normal hearing in service is not dispositive that service could have later caused hearing loss, there is no medical evidence which refutes this medical opinion, there is no evidence that the Veteran ever sought treatment for hearing loss or tinnitus prior to 2009, and the Veteran's testimony does not include statements of continuity of symptomatology.  Although During his June 2009 VA examination the Veteran described ringing in his ears for 30 years, this would have made the date of onset seven years after his separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As such, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

For the foregoing reasons, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


